Citation Nr: 0020952	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-36 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left heel disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1975.

In a rating decision of March 1978, the Regional Office (RO) 
denied entitlement to service connection for a bilateral 
shoulder disorder and the residuals of left heel injury.  In 
a rating decision of November 1988, the RO denied entitlement 
to service connection for a bilateral hip disability.  The 
veteran voiced no disagreement with either of those 
decisions.

Since the time of the March 1978 and November 1988 rating 
decisions denying entitlement to service connection for 
bilateral shoulder and hip disabilities and the residuals of 
left heel injury, the veteran has submitted additional 
evidence in an attempt to reopen his claims.  The RO found 
such evidence both new and material, but continued its denial 
of the veteran's claims on the grounds that the claims were 
not well grounded.  The current appeal ensued.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board does not have jurisdiction to 
consider a claim which has been finally adjudicated unless 
new and material evidence has been submitted.  Thus, as a 
preliminary matter, the Board must first determine whether 
new and material evidence has been submitted before 
proceeding to decide a case on the merits, making the RO 
determination in that regard irrelevant.  Barnett v. Brown, 8 
Vet. App 1 (1995).

Finally, based upon a review of the veteran's file, it is 
unclear whether he wishes to pursue the issues of service 
connection for a left ankle and left index finger disability, 
as well as a disability of the right heel.  Inasmuch as these 
issues have not been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, being referred to the RO for clarification, 
and, if necessary, appropriate action.


FINDINGS OF FACT

1.  In a rating decision of March 1978, the RO denied 
entitlement to service connection for a bilateral shoulder 
disorder, and the residuals of left heel injury; the veteran 
was notified of this decision and did not initiate a timely 
appeal of it.

2.  In a rating decision of November 1988, the RO denied 
entitlement to service connection for a bilateral hip 
disability; the veteran was notified of this decision and did 
not initiate a timely appeal of it.

3.  Evidence submitted since the time of the RO's March 1978 
and November 1988 rating decisions denying entitlement to 
service connection for bilateral shoulder and hip 
disabilities, and the residuals of left heel injury, must be 
considered in order to fairly decide the merits of the 
veteran's claims.

4.  No competent evidence has been submitted linking the 
veteran's shoulder, hip, or heel disabilities to his active 
military service.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1978 denying the 
veteran's claim for service connection for bilateral shoulder 
disabilities and the residuals of a left heel injury, and in 
November 1988 denying entitlement to service connection for a 
bilateral hip disability, are final.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 1991 & Supp. 1999).

2.  Evidence received since the RO denied entitlement to 
service connection for a bilateral shoulder disability and 
the residuals of a left heel injury in March 1978 is new and 
material, and sufficient to a proper reopening of the 
veteran's claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).

3.  Evidence received since the RO denied entitlement to 
service connection for a bilateral hip disability in November 
1988 is new and material, and sufficient to a proper 
reopening of the veteran's claim.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).

4.  The claim for service connection for a bilateral shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The claim for service connection for a bilateral hip 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

6.  The claim for service connection for a left heel 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of March 1978, the RO denied entitlement 
to service connection for a bilateral shoulder disability, 
and the residuals of injury to the veteran's left heel.  In 
reaching that determination, the RO concluded that a right 
shoulder injury was not shown by the evidence of record, and 
that residuals of a left shoulder or left heel injury were 
not shown on current examination. 

In a rating decision of November 1988, the RO denied 
entitlement to service connection for a bilateral hip 
disability.  In reaching that determination, the RO concluded 
that there was no record of a hip condition during the 
veteran's period of active military service. 

On July 1, 1996, there were received copies of additional 
service medical records which had not previously been a part 
of the veteran's file.

In a rating decision of July 30, 1996, the RO concluded that, 
while the aforementioned service medical records showed 
evidence of a shoulder and heel injury in service, the 
veteran's separation examination and a subsequent Department 
of Veterans Affairs (VA) examination failed to show any 
evidence of residual shoulder or heel disability.

Private treatment records covering the period from January 
1989 to October 1996, received in October 1996, show 
treatment during that time for various shoulder, hip, and 
heel-related problems.  During the course of a private 
orthopedic evaluation in May 1989, it was noted that the 
veteran had been referred for a possible bilateral total hip 
replacement.  At the time of evaluation, the veteran gave a 
"longstanding history" of increasing discomfort in both hips, 
somewhat worse on the right side.  The clinical impression 
was of arthocatadeis and osteoarthritis of both hips.  The 
veteran was subsequently scheduled for total hip replacements 
on both the right and left.

Private radiographic studies of the veteran's shoulders 
conducted in February 1995 revealed no abnormal separation 
about either acromioclavicular joint.  The relative 
positioning of each humerus to its adjacent glenoid was 
apparently preserved, and the major bony contours appeared 
intact and of normal mineralization.  The clinical impression 
was of essentially negative-appearing bilateral studies.

In March 1995, the veteran was seen for evaluation of his 
left shoulder.  At the time of evaluation, it was noted that 
the veteran had recently injured his left shoulder while 
working as a security guard.  Additionally noted was a "past 
history of injuries while a Navy seal."  Reportedly, at the 
time of that injury, the veteran was "coming up to a boat," 
and had a shoulder strain.  On physical examination, there 
was a full range of motion of both of the veteran's 
shoulders.  Further examination revealed a mild to moderate 
subacromial crepitus, somewhat greater on the left than the 
right, but with negative impingement and drop signs.  At the 
time of evaluation, the veteran's strength was adequate for 
both abduction and external rotation.  Radiographic studies 
showed some mild subacromial narrowing, but no definite 
arthritic changes.  The pertinent diagnoses were subacromial 
impingement, rule out small cuff tear; and status post 
bilateral total hips.

During the course of private outpatient treatment in late 
September 1996, it was noted that the veteran was being seen 
"basically because he needed some documentation for the 
military, as he was trying to get some partial disability 
from them."  The veteran stated that he continued to have 
occasional discomfort in his left knee, and that he wished to 
have it "checked."  On further questioning, the veteran 
stated that his pain was present mostly in the distal thigh 
area, and had been present "on and off" for approximately one 
year.

On physical examination, the veteran's examination was 
"really unchanged."  His knee showed no effusion, and there 
was a full range of motion, with no patellofemoral pain.  It 
was, however, noted that the veteran had an external rotation 
contracture of approximately 30 degrees.  In the opinion of 
the examiner, the veteran appeared to have "mostly some 
femoral stem thigh pain referred to the knee."  Reportedly, 
his previous films in July had shown no evidence of any 
loosening or lysis.  According to the veteran, "all of this 
problem went back to his symptoms which began while in the 
military."

In correspondence of June 1998, one of the veteran's former 
service colleagues wrote that he "knew of" the veteran's 
injury which had occurred aboard ship while serving in 
Vietnam.  He further commented that the veteran and he were 
"pen pals" while in Vietnam, and that when, "after awhile," 
he didn't receive a letter from him, he found out that "he 
were injured aboard ship."  According to the veteran's 
friend, he knew of the veteran injuring "his shoulders, 
chest, hips, and heel."  

During the course of an RO hearing in September 1999, the 
veteran stated that his injuries had occurred while "loading 
a boat back on the ship."  According to the veteran, during 
the aforementioned maneuver, he "got smashed between the ship 
and the bulkheads," injuring his shoulders, hips, and heel.  
The veteran's accredited representative commented that, 
during the first year following service discharge, the 
veteran received treatment for various hip-related problems 
from a Dr. Thomas Moore, the physician who had previously 
submitted a statement in support of the veteran's claim.

Private medical records covering the period from February 
1995 to August 1997, received in September 1999, show 
treatment during that time for various shoulder and hip-
related problems.  In September 1998, the veteran underwent 
magnetic resonance imagining (MRI) studies of his right 
shoulder.  That examination yielded a clinical impression of 
a severe rotator cuff tendinitis and partial thickness tear 
near the humeral attachment of the supraspinatus tendon.  
Additionally noted was the presence of "likely inflammatory" 
fluid within the subacromial-subdeltoid bursa, suggestive of 
associated bursitis.  Finally, there were noted certain 
degenerative changes of the acromioclavicular and 
glenohumeral joints.

In February 1999, the veteran was seen for "continued pain" 
in both shoulders, somewhat worse on the right than the left.  
The veteran dated this pain "back to a time in Vietnam when 
he was crushed on both sides by a boat."  On physical 
examination, the veteran's shoulders lacked approximately 20 
degrees of full internal and external rotation, and 
approximately 45 degrees of full abduction.  Pain was present 
primarily over the posterior shoulders bilaterally.  At the 
time of evaluation, it was noted that the veteran was "not 
quite agreeable" to operative intervention.

In correspondence received in April 2000, one of the 
veteran's former service colleagues stated that he was a 
witness "during the attack on the USS Rich in 1972," in which 
the veteran was injured.  According to the veteran's friend, 
after the aforementioned attack, the veteran was found "with 
his shoulders and hips pinned between the USS Rich and a 
motor whaleboat" which was operating in the area.  
Additionally noted was that, at the time of the veteran's 
rescue, he was "semiunconscious."

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the RO, 
that determination, absent disagreement by the veteran within 
one year, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

When an appellant seeks to reopen a previously denied claim, 
a three-step analysis must be performed.  Winter v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented pursuant to the 
provisions of 38 C.F.R. § 3.156(a) (1999).  Second, if new 
and material evidence has been presented, the case must be 
reopened, and, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence, and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to the provisions of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).  Third, if the claim is well grounded, 
the Secretary may evaluate its merits after ensuring that the 
duty to assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1999) has been fulfilled.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the prior RO decision in 
March 1978, it was determined that, based on the evidence of 
record, the veteran exhibited no residuals of a left shoulder 
or left heel injury.  In like manner, a right shoulder 
injury, or residuals thereof, was not shown to have been 
present in service, or at any time thereafter.  In a 
subsequent rating decision of November 1988, the RO denied 
entitlement to service connection for a bilateral hip 
disability, essentially on the basis that there was no such 
disability shown in service, or for many years thereafter.  
The veteran voiced no disagreement with either the March 1978 
or November 1988 rating decisions, with the result that both 
of those decisions have now become final.

Evidence received since the time of the aforementioned RO 
decisions, consisting of additional service medical records, 
and numerous private records of outpatient treatment and 
examination, as well as various statements from a number of 
the veteran's former service colleagues, are "new" in the 
sense that they were not previously of record, and, at least 
arguably, "material."  These records, and, in particular, the 
additional service medical records, certainly provide, at a 
minimum, a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  More specifically, such records disclose that, 
while in service, the veteran did, in fact, injure both his 
shoulder and his heel.  In addition, these records provide a 
"more complete picture" of the circumstances (that is, the 
"squashing" incident) under which the veteran could have 
suffered injury to his left heel.

Thus, the Board concurs with the RO that new and material 
evidence has been presented and that the veteran's claims are 
reopened.  The Board must now proceed to a determination as 
to whether the veteran's claims are well grounded pursuant to 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  A well-grounded claim is a plausible claim, meaning a 
claim which appears to be meritorious.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  The second and third 
elements of this equation may also be satisfied under 
38 C.F.R. § 3.303(b) (1998) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumptive period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  See 
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumptive period and (ii) present manifestations 
of the same chronic disease.  Ibid.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a hip disorder of any kind.  While the veteran 
was seen for complaints of a sore left heel during his 
military service, this episode was acute and transitory in 
nature, and resolved without residual disability.  Moreover, 
while in June 1973, the veteran was seen for a left shoulder 
problem following an incident in which his shoulder struck 
the bulkhead of a ship, this incident was, similarly, 
representative of only acute and transitory pathology.  As of 
the time of the veteran's service separation examination in 
May 1975, his hips, shoulders, and left heel were within 
normal limits, and no pertinent diagnoses were noted.

As noted above, evidence received since the time of the March 
1978 and November 1988 rating decisions had been adjudged new 
and material.  However, such evidence does nothing to alter 
the fact that there currently exists no nexus between the 
veteran's present symptomatology and any incident or 
incidents of his active service.  Recently submitted private 
medical records show only continuing treatment for various 
shoulder and hip pathology, with no demonstrated relationship 
between that pathology and the veteran's active service.  
While in September 1996, a private examiner commented that 
"all of the veteran's problems went back to his symptoms 
which began while in the military," this statement was 
clearly based solely upon history provided by the veteran, 
and, as such, fails to satisfy the Grottveit requirement of 
competent medical evidence necessary to well ground a claim.  
See LeShore v. Brown, 8 Vet. App. 406 (1995).

The Board concedes that, in June 1973, the veteran was 
apparently involved in an incident in which he was "squashed" 
between a motor whaleboat and the bulkhead of a ship, 
sustaining some injury to his left shoulder.  The Board 
further acknowledges that, based upon a review of the 
veteran's DD-214, he was awarded the Combat Action Ribbon, 
and may therefore reasonably be considered a "combat veteran" 
pursuant to the provisions of 38 U.S.C.A. § 1154(b).  
However, the Court has held that, even in a case involving a 
combat veteran, Section 1154(b) does not obviate the 
requirement that the veteran submit evidence of current 
disability and of a nexus between the current disability and 
service to well ground a claim, and to succeed on the merits 
of that claim.  See Kassel v. West, 13 Vet. App. 9 (1999); 
see also Clyburn v. West, 12 Vet. App. 296; Velez v. West, 11 
Vet. App. 148 (1998).  The sole evidence which the veteran 
has submitted which supports a finding of a nexus to service 
is his own testimony, and, to some extent, various statements 
of his former service colleagues.  Evidence of such a nexus, 
however, cannot be provided by lay testimony, because "lay 
persons are not competent to offer medical opinions."  
Grottveit, supra; see also Meyer v. Brown, 9 Vet. App. 425 
(1996); Edenfield v. Brown, 8 Vet. App. 384 (1995); Grivois 
v. Brown, 6 Vet. App. 136 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the veteran has failed to 
provide evidence of continuity of symptomatology under 
38 C.F.R. § 3.303(b).  See Savage, 10 Vet. App. at 498.  His 
statements, and those of his colleagues, are insufficient to 
relate his current symptomatology to his prior symptoms, or 
to his period of service, or any applicable presumptive 
period.  See Savage, supra.  Based upon a full review of the 
pertinent evidence of record, the Board concludes that 
competent nexus evidence has not been presented to link any 
current disability of the veteran's shoulders, hips, or left 
heel to his military service.  Under such circumstances, the 
Board concurs with the RO that his claims are not well 
grounded, and must be denied.

In reaching the above determination, the Board has taken into 
consideration the veteran's testimony given at the time of a 
personal hearing in September 1999 to the effect that, during 
the first year following his discharge from service, he was 
seen by a Dr. Thomas Moore for chronic hip problems.  In that 
regard, there is currently of record a June 1988 statement 
from that physician, noting that the veteran had experienced 
"difficulty" with his hips "for at least 18 years," that this 
was first noted while the veteran "was in the service," and 
that it had become "progressively worse."  According to Dr. 
Moore, both clinical and X-ray findings were compatible with 
bilateral Otto's pelvis accompanied by severe medial 
displacement and osteoarthritis, especially of the right hip.  
This statement, it should be noted, was of record at the time 
of the prior November 1988 rating decision denying 
entitlement to service connection for bilateral hip 
disabilities.  Moreover, as is clear from the above, the 
statement, being dated in June 1988, does not reflect 
treatment rendered during the first year following the 
veteran's discharge from service.  Rather, taking the 
doctor's statement at face value, the veteran's hip 
disability, having begun 18 years prior to 1988, would have 
had its inception in 1970, two years prior to the veteran's 
entry upon active service.  Even assuming, for the sake of 
argument, that the veteran's hip disability preexisted his 
entry upon active service, there is no evidence whatsoever of 
any aggravation of that hip disability during the veteran's 
active service.  In point of fact, and as previously noted, 
the service medical records are devoid of evidence of a hip 
disability of any kind.  Accordingly, the veteran's claim 
must be denied.


ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral hip disability is denied.

Service connection for a left heel disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


